Case 21-01214-SLM       Doc 14     Filed 06/11/21 Entered 06/11/21 12:12:32      Desc Main
                                  Document      Page 1 of 2



Caption in Compliance with D.N.J. LBR 9004-1

 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Avery S. Mehlman
 Rachel H. Ginzburg
 2 Park Avenue
 New York, NY 10016
 (212) 592-1400
 ssmith@herrick.com
 amehlman@herrick.com
 rginzburg@herrick.com

 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY


   In re                                                 Case No. 20-23720-SLM

   BARIS A. KANTARCI,                                    Chapter 7

                  Debtor.                                Honorable Stacey L. Meisel


   COSMOPOLITAN FOOD GROUP, INC.

                            Plaintiff,                   Adv. No. 21-01214

                       v.

   BARIS A. KANTARCI

                            Defendant.


            NOTICE OF REQUEST OF COSMOPOLITAN FOOD GROUP, INC.
         FOR ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT BARIS A.
          KANTARCI UNDER FED. R. BANKR. P. 7055 AND FED. R. CIV. P. 55(b)(2)




HF 13839367v.1
Case 21-01214-SLM          Doc 14    Filed 06/11/21 Entered 06/11/21 12:12:32        Desc Main
                                    Document      Page 2 of 2



            PLEAS TAKE NOTICE that Cosmopolitan Food Group, Inc. (“CFG”) has submitted a

Request for Entry of Default Judgment Against Baris A. Kantarci Under Fed. R. Bankr. P. 7055

and Fed. R. Civ. P. 55(b)(2) (the “Request for Default”).

            PLEASE TAKE FURTHER NOTICE that in the event that the Court determines that a

proof hearing on the Request for Default is required pursuant to D.N.J. LBR 7055-1(d), CFG will

advise all parties of the date of such proof hearing.

            PLEASE TAKE FURTHER NOTICE that, in the event that a proof hearing is held, CFG

will rely upon this Notice, the Certification in Support of Entry of Final Judgment by Default

Against Defendant Baris A. Kantarci, the Memorandum of Law in Support of Entry of Judgment

by Default Against Defendant Baris A. Kantarci, and the proposed Order Granting Request of

Cosmopolitan Food Group, Inc. for the Entry of Default Judgment Against Defendant Baris A.

Kantarci Pursuant to Fed. R. Bankr. P. 7055 and Fed. R. Civ. P 55(b)(2).

Dated: New York, New York
       June 11, 2021

                                               HERRICK, FEINSTEIN LLP

                                               /s/ Steven B. Smith
                                               Steven B. Smith
                                               Avery S. Mehlman
                                               Rachel H. Ginzburg
                                               2 Park Avenue
                                               New York, NY 10016
                                               (212) 592-1400
                                               (212) 592-1500 (fax)
                                               E-mail: ssmith@herrick.com
                                                        amehlman@herrick.com
                                                        rginzburg@herrick.com

                                               Attorneys for Plaintiff Cosmopolitan Food Group,
                                               Inc.




HF 13839367v.1
